United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        September 2, 2003

                        FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                   Clerk


                            No. 02-20236
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE BELTRAN,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-94-CR-248-2
                        --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Beltran, federal prisoner number 66254-079, was

convicted of one charge of aiding and abetting possession with

intent to distribute more than five kilograms of cocaine.        The

district court sentenced him to 188 months in prison and a

five-year term of supervised release and ordered him to pay a

fine.    Following a direct appeal and 28 U.S.C. § 2255 motion,

Beltran filed a motion seeking modification of his fine.        The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20236
                                  -2-

instant appeal challenges the district court’s denial of this

motion.   The propriety of Beltran’s fine is not cognizable under

any postconviction motion.    The district court thus lacked

jurisdiction to consider the motion.    See United States v. Early,

27 F.3d 140, 141 (5th Cir. 1994).    Because the district court was

without jurisdiction to consider the motion, the district court’s

denial of the motion is AFFIRMED on the alternate basis of lack

of jurisdiction.   See id.